Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on November 17, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status
Claims 5, 13, and 19 have been cancelled. No claims have been added. Accordingly, claims 1-4, 6-12, 14-18, and 20 remain pending in the present application.

The Applicant’s arguments filed on 11/17/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-4, 6-12, 14-18, and 20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Frdrich et al (U.S. Pub. No. 2004/0172459) teaches  receiving, by a computing system, a first indication that a first business process is a non- critical business process; determining, by the computing system, that a first database entry for a first operation associated with the first business process deviates from a first pre-defined target pattern; storing, by the computing system, the first database entry for a pre-determined time period.
 Frdrich et al (U.S. Pub. No. 2004/0172459) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest first database entry is initially stored in a database, and wherein the method further comprises: receiving, by the computing system, historical data from the database associated with the first business process, wherein the historical data includes content related to a plurality of transactions associated with the first business process prior to the first operation; training, by the computing system, a machine learning (ML) module with the content of the historical data to enable the ML module to recognize a set of pre-defined 2 data patterns present in the content and relationships among the data patterns, wherein the set of pre-defined data patterns includes the pre-defined target pattern; and generating, by the computing system, a trained version of the ML module based on the training thereof; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 6-12, 14-18, and 20 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163